UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-4026



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LESTER ORR WEST,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:94-cr-00166-MR-CH-9)


Submitted:   September 24, 2008           Decided:   October 14, 2008


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Emily
Marroquin, Steven G. Slawinski, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Charlotte, North Carolina;
Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lester Orr West appeals from the revocation of his

supervised release and the imposition of a 33-month sentence for

use of narcotics and committing a new violation of state law.           With

respect to the latter offense, West contends the district court

violated his due process rights by revoking his supervised release

based on a charge for which he did not receive adequate notice.

While the district court held that West had violated the terms of

his supervised release by possessing marijuana with intent to

distribute, West asserts that the revocation petition cited only a

pending state charge for felony possession of marijuana. West also

claims the district court provided inadequate reasons for revoking

his supervised release.       Because West has failed to demonstrate

that the district court committed reversible error, we affirm.

           A preliminary issue in this case is the standard of

review to be employed on appeal.          While conceding that due process

claims   are   generally    granted   de    novo   review,   the   Government

contends that West’s claims are subject to plain error review

because he failed to object to the allegedly insufficient notice in

the district court.        However, West asserts that he “effectively

raised his challenge” in the district court by asserting that the

violation charged in the petition constituted a Grade B violation,

not a Grade A violation.       While his objection before the district

court is related to the claim he now presents on appeal, West


                                      2
nevertheless failed to bring his claim of insufficient notice to

the attention of the district court.               See Fed. R. Crim. P. 52(b).

West’s contention that his conduct was wrongly classified is not

equivalent    to   asserting     that   the    petition    failed    to   provide

adequate notice of the charges against him. Therefore, West failed

to make a timely assertion of his due process rights before the

district court.        See United States v. Olano, 507 U.S. 725, 733

(1993). Accordingly, any error by the district court is subject to

plain error review.       Id. at 731-32.       Four conditions must be met

before this court will notice plain error: (1) there must be error;

(2) it must be plain under current law; (3) it must affect

substantial rights, typically meaning the defendant is prejudiced

by the error in that it affected the outcome of the proceedings;

and (4) the error seriously affected the fairness, integrity, or

public reputation of judicial proceedings.              Id. at 732-37.

             While revocation hearings are not part of a criminal

prosecution, a defendant is nonetheless entitled to the “minimum

requirements of due process,” including “written notice of the

claimed violations.”           Morrissey v. Brewer, 408 U.S. 471, 489

(1972);   see   also    Fed.    R.   Crim.    P.    32.1(b)(2)(A);   Gagnon   v.

Scarpelli, 411 U.S. 778, 782 (1973).           In the present case, even if

the notice provided by the revocation petition was insufficient,

West has nevertheless failed to demonstrate that this rises to the

level of plain error.      The plain error standard is satisfied when


                                        3
the “settled law of the Supreme Court or this circuit” establishes

that an error has occurred.           United States v. Neal, 101 F.3d 993,

998    (4th    Cir.    1996)    (internal       quotation     marks       and    citation

omitted).       In the absence of such binding authority, decisions by

other circuits courts may be considered.                    Id.     In this case, not

only are there no decisions by the Supreme Court or this court in

regard to this particular issue, but the limited and varied rulings

made by other circuits fail to establish any consistent standards

that    would    indicate      the   error      in   this    case    was    “clear”     or

“obvious.”      See Olano, 507 U.S. at 734.

              Additionally, West has not demonstrated that this error

was prejudicial and “affected the outcome of the district court

proceedings.”         Id.   Despite West’s claims, the relevant issue is

not whether he received a higher sentence as a result of the

district court’s finding of a Grade A violation, but whether the

lack of adequate notice prejudiced his defense.                           Based on the

record, there is no indication that West’s defense would have been

altered had he been provided with additional information regarding

the charged violation, as West merely denied committing the offense

and    presented       no   defense    in       response     to     the    evidence     of

distribution.

              Finally, any error relating to the revocation petition

did    not    “seriously    affect    the       fairness,    integrity          or   public

reputation of judicial proceedings.”                 Olano, 507 U.S. at 736-37.


                                            4
Accordingly, even if the notice provided by the revocation petition

was   insufficient,        West    has    failed   to   demonstrate   that   this

constituted plain error.

             West also contends that the district court provided

inadequate reasons for revoking his supervised release. As part of

the revocation hearing, the district court is required to produce

a written statement of evidence and reasons for revoking supervised

release.     United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992) (citing Black v. Romano, 471 U.S. 606, 610 (1985)).                In lieu

of    a   written    statement,      the    district    court   may   provide   a

transcribed oral finding “when the transcript and record compiled

before the trial judge enable the reviewing court to determine the

basis of the trial court’s decision.”              Copley, 978 F.2d at 831.

             In     this   case,    the     district    court   considered   the

Government’s evidence, heard argument on the element of intent to

distribute, and found that West “violate[d] the terms of his

supervised release with regard to violation number [two] in that he

did have felony possession of a Schedule VI controlled substance

and the possession of drug paraphernalia as set forth in the

petition.”*       While West contends the district court’s ruling was

ambiguous because the petition only alleged felony possession of


      *
      When the Government responded by noting that marijuana was a
“Schedule I” narcotic under federal law, the district court stated
that it was “using the language that is set forth in the petition”
and that the “specific finding that I would make is that he was in
possession of marijuana with the intent to distribute it.”

                                           5
marijuana and the court failed to identify the “specific statute

subsection upon which it was proceeding,” these claims merely

repeat West’s prior assertions in regard to notice requirements.

West has failed to demonstrate any error by the district court, as

the evidence presented at the hearing and the ruling made by the

district court clearly indicated that West’s supervised release was

revoked   because    he   violated    a    condition   of   his   release    by

possessing marijuana with intent to distribute.             See Copley, 978

F.2d at 832.     Therefore, the district court provided adequate

reasons for revoking West’s supervised release.

            Accordingly, we affirm the district court’s revocation of

West’s supervised release.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court     and   argument    would   not   aid    the

decisional process.

                                                                     AFFIRMED




                                      6